Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Group II (claims 2-15) with traverse is acknowledged.  As to the traversal, Groups I and II are related as combination (ABbr) and subcombination (Bsp).  All limitations of II (i.e. different states) are not in I (which includes specific controller), and II can be used in a fluid system that employs a manually operated valve.  Also, the method Group III can be carried out by a fluid system that has one stream outlet port. 

Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 2; is the “a oven” (line 2) really separate structure from the structure of lines 3-last?  That is what the claim states, but such is not consistent with the drawings/specification which indicate that the oven” (line 2) includes the structure of lines 3-last).  As such, the same subject matter is being claimed twice to some extent.  Contrast the entirety of line 2 with that of line 11 of non-elected claim 1.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rust 6,834,531 teaches (Figure) an apparatus that has valve 16 that receives sample 14 and carrier 19.  The apparatus incudes a ‘heated oven compartment”.  The value has 2 states.  However, such does not suggest the particularly described 2 states of lines 3-8 from last of Applicant’s claim 1.  The carrier fluid never flows to an exhaust port that is different/distinct from the output supply port 22.
Leckebusch et al 2016/0077062 teach (Figures 1B,1C) a 2 state valve that receives analyte and non-analyte.  However, such does not suggest the particularly described 2 states of lines 3-8 from last of Applicant’s claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861